ORDER
Per curiam:
William C, Meyers (“Meyers”) appeals his convictions of the felony of attempted enticement of a child in violation of section 566.151 and the class D felony of attempted statutory rape in the second degree in violation of section 564.011 and 566.034. *296Meyers argues that the State’s evidence was insufficient to support a finding of guilt beyond a reasonable doubt with respect to whether Meyers was entrapped into committing the crimes of which he was convicted. Finding no error, we affirm. Rule 80.25(b).